Judgment, Supreme Court, New York County (William Leibovitz, J.), rendered September 3, 1997, convicting defendant, after a jury trial, of burglary in the third degree, and sentencing him, as a second felony offender, to a term of SVa to 7 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There was overwhelming evidence that defendant knowingly and unlawfully entered premises with intent to commit a crime. Defendant entered an obviously private office in a photography studio, where he was confronted while he was trying to hide by pinning himself tightly against a wall. Moreover, defendant entered at a time when few people were likely to be around, was disguised as a *288construction worker, carried a box in which to hide his loot, and stole a bottle of liquor (see, People v Powell, 58 NY2d 1009; People v Davis, 256 AD2d 28, lv denied 93 NY2d 872; People v Durecot, 224 AD2d 264, lv denied 88 NY2d 878).
Defendant’s request for submission of criminal trespass as lesser included offense of burglary was properly denied. There was no reasonable view of the evidence that defendant entered the premises unlawfully, but without criminal intent.
We perceive no abuse of sentencing discretion. Concur— Nardelli, J. P., Tom, Andrias, Buckley and Friedman, JJ.